                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       David Lynn Browning,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:18-cv-00014-KDB
                                      )             5:15-cr-00015-KDB-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 27, 2020 Order.

                                               October 27, 2020




         Case 5:18-cv-00014-KDB Document 7 Filed 10/27/20 Page 1 of 1
